AFFIRMED. REHEARING DENIED.
This is a suit to restrain interference with certain alleged water rights. It has been heretofore adjudicated, in proceedings had between these parties, that the defendants herein are the owners in fee simple of the real property upon which the spring and water pipes are located. Section 5797, Or. L., provides "that the person upon whose lands the seepage or spring waters first arise, shall have the right to the use of such waters." Defendants own the land and they likewise own the spring.
The decree of the lower court in favor of the defendants is affirmed.
AFFIRMED. REHEARING DENIED.